Exhibit 10.1

***Text Omitted and Filed Separately with the Securities and Exchange Commission
Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

SECOND AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT

This Second Amendment, effective April  27, 2016 (“Effective Date”), is by and
between F. Hoffmann-La Roche Ltd, with an office and place of business at
Grenzacherstrasse 124, 4070 Basel, Switzerland and Hoffmann-La Roche Inc., with
an office and place of business at 150 Clove Road, Suite 8, Little Falls, New
Jersey 07424, U.S.A. (together referred to as “Roche”) and Blueprint Medicines,
located at 38 Sidney Street, Cambridge, Massachusetts 02139 (“Blueprint”).

WHEREAS, Blueprint and Roche entered into a Collaboration and License Agreement
dated March 14, 2016, as amended April 15, 2016 (“Agreement”);

WHEREAS, Section 4.1.6 of the Agreement states that “Part 2 shall start with
Screening of Library Compounds selected by both Parties”;

NOW THEREFORE, Roche and Blueprint hereby agree as follows:

At the end of Section 4.1.6, the following shall be inserted:

Under the Agreement, Blueprint will transfer Library Compounds to Roche.  Roche
will use the Library Compounds solely for Screening as outlined in the Agreement
and for no other purpose.  Roche agrees not to analyze the Library Compounds for
the purpose of determining the structures thereof. 

Blueprint may also transfer Other Compounds and Collaboration Compounds to
Roche.  Roche will use the Other Compounds solely as outlined in the Research
Plan and for no other purpose.  Prior to exercising an Option Right for a given
Collaboration Target, Roche will use the Collaboration Compounds for that
Collaboration Target solely as outlined in the Research Plan and for no other
purpose.  Prior to achieving Lead Series Identified Criteria, Roche agrees not
to analyze the Other Compounds or Collaboration Compounds for the purpose of
determining the structures thereof.

The Screening and use of the Library Compounds, Other Compounds, and
Collaboration Compounds by Roche under the Research Plan will be conducted at
Roche’s research facilities.  None of the Library Compounds or Other Compounds
will be transferred or sold to third parties.  Prior to exercising an Option
Right for a given Collaboration Target, none of the Collaboration Compounds for
that Collaboration Target will be transferred or sold to third parties, unless
specified by the Research Plan.





--------------------------------------------------------------------------------

 



Roche and Blueprint further agree as follows:

After the 4th paragraph of Section 4.1.5 of the Agreement, the following shall
be inserted:

A crystallographer at Roche (“Crystallographer”) shall be designated in writing
by Roche to solve crystal structures of Library Compounds, Other Compounds, or
Collaboration Compounds bound to Targets as specified in the Research Plan.
Roche will produce crystals of the target kinase complexed with an
inhibitor.  If the resulting electron density maps suggest that the x-ray
structure of the kinase inhibitor complex can be determined, the project team
will be informed.  The Crystallographer will not continue refinement of the
structure until the project team has approved further refinement.  If the
Crystallographer inadvertently solves for the structure of the inhibitor prior
to approval, he or she will remain bound by the confidentiality provisions of
this section.  If approved by the project team, the chemical structure of the
inhibitor will disclosed to the Crystallographer who will then complete the
refinement of the structure to reveal the kinase - inhibitor structure.  The
Crystallographer shall independently handle the structural information regarding
Library Compounds, Other Compounds, and Collaboration Compounds learned from
solving such crystal structures; no structures of Library Compounds, Other
Compounds, and Collaboration Compounds can be shared with any other individuals
within Roche other than members of senior management specified on Appendix 4.1.5
acting in their decision making capacity and the Insulated Chemistry
Experts.  For clarity, these structures cannot be used for any other purpose
than specified in the Research Plan, including any research
purpose.  Appropriate safeguards will be established by Roche that are intended
to prevent any inadvertent disclosure or improper use of these structures and
any structural information related to such structures. From Lead Nomination
onwards and throughout Lead Optimization, the structures of Other Compounds and
Collaboration Compounds in the Lead Optimization phase shall be shared with the
Roche project team members (including Collaboration Compounds meeting Lead
Series Identified Criteria, CLS Criteria and CCS Criteria).

Roche and Blueprint further agree as follows:

Appendix 1.38 shall be deleted in its entirety and replaced with the attached
Appendix 1.38.

All other terms defined in the Agreement are to be interpreted as defined
therein, and all other terms of the Agreement are to remain in full force and
effect.

This Amendment may be executed in counterparts, each of which shall be deemed an
original, but both of which together shall constitute one and the same
instrument.







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives.

 

Blueprint Medicines Corporation

 

 

 

/s/ Jeffrey Albers

 

Name: Jeffrey Albers

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

F. Hoffmann-La Roche Ltd

 

 

 

/s/ Stefan Arnold

/s/ Barbara Lueckel

Name: Stefan Arnold

Name: Dr. Barbara Lueckel

Title: Head Legal Pharma

Title: Head of Research & Technologies Partnering

 

 

 

 

 

 

Hoffmann-La Roche Inc.

 

 

 

/s/ John P. Parise

 

Name: John P. Parise

 

Title: Assistant Secretary

 

 

 







--------------------------------------------------------------------------------

 



Appendix 1.38

Approved CROs

 

[…***…]



--------------------------------------------------------------------------------